Citation Nr: 0727815	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  Due to the veteran's relocation, 
jurisdiction over the case currently rests with the 
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in Wichita, Kansas

Procedural History

The veteran served on active duty from July 1961 until August 
1963.  

In July 2002, the RO received the veteran's claim of 
entitlement to service connection for service connection for 
a right knee disability.  The October 2002 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
October 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in February 2004.

In April 2004, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  
Subsequently in August 2005, the veteran presented sworn 
testimony during a personal hearing before a Veterans Law 
Judge (VLJ) at the RO.  That VLJ has left the Board.  The 
veteran was advised of the unavailability of that VLJ to 
participate in the further appellate action on his claim and 
was offered the opportunity to elect a new hearing.  In 
February 2007, the veteran advised the Board that he did not 
desire an additional hearing.  

The case has been assigned to the undersigned VLJ.  
Transcripts of both prior hearings have been associated with 
the veteran's VA claims folder and have been reviewed.  

This matter was previously before the Board n November 2005.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for further development.  In September 2006, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  The matter was returned to the 
Board for further appellate action.  

For the reasons set out immediately below the Board has 
determined that an additional remand is required.  VA will 
notify the veteran if further action is required on his part.


REMAND
  
In an August 2007 informal hearing presentation of the 
veteran's representative, it was argued that the October 2002 
VA medical examination was inadequate and that remand for an 
additional medical opinion was required.  After careful 
review of the record, the Board concurs with the veteran's 
representative.  

The record establishes that the veteran has been diagnosed 
with osteoarthritis in his right knee and that he sought 
treatment for knee pain during service.  In October 2002 the 
veteran was referred for a VA medical examination and 
opinion.  Such opinion is not adequate for rating purposes 
for several reasons.  First, the medical opinion appears to 
have been made without a complete review of the veteran's 
claims folder.  Additionally, the opinion states that "I 
think that the right knee was possibly injured prior to his 
entry into service" and that therefore his current 
disability was likely related to a pre-existing condition.  
However, the veteran's service medical records do not show 
any indication of a pre-existing right knee disability at the 
veteran's acceptance into service.

Because that opinion was conclusory and does not appear to be 
based on a correct medical history, the Board believes that 
remand of the case is necessary for a VA nexus opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  The 
current state of the record does not contain sufficient 
evidence addressing the etiology of the veteran's right knee 
disability.    

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should provide an 
opinion as to whether the veteran's right 
knee disability is as least as likely as 
not related to his military service.  If 
the reviewer deems it to be necessary, the 
veteran should undergo physical 
examination and/or diagnostic testing to 
determine the nature of his knee  
disorders.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems to be appropriate, 
VBA should review the record and 
readjudicate the claim. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



